


110 HR 4367 IH: To name the Department of Veterans Affairs outpatient

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4367
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Barrett of South
			 Carolina (for himself, Mr. Inglis of
			 South Carolina, Mr. Brown of South
			 Carolina, Mr. Wilson of South
			 Carolina, and Mr. Spratt)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To name the Department of Veterans Affairs outpatient
		  clinic in Aiken, South Carolina, as the Matthew V. Dillon Department of
		  Veterans Affairs Outpatient Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs outpatient clinic, Aiken, South CarolinaThe Department of Veterans Affairs
			 outpatient clinic in Aiken, South Carolina, shall after the date of the
			 enactment of this Act be known and designated as the Matthew V. Dillon
			 Department of Veterans Affairs Outpatient Clinic. Any reference to such
			 outpatient clinic in any law, regulation, map, document, record, or other paper
			 of the United States shall be considered to be a reference to the Matthew V.
			 Dillon Department of Veterans Affairs Outpatient Clinic.
		
